Citation Nr: 0916603	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder, to include degenerative disease of the lumbosacral 
spine, to include as secondary to the Veteran's service-
connected right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which declined to reopen the claim for 
service connection for a back condition as currently sought 
on appeal.  The claim was subsequently reopened by a 
September 2006 Board decision and then remanded for further 
development.  

This appeal was also subject to remand by the Board in March 
2008 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for 
further appellate review.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Muscogee, Oklahoma in May 
2006 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time without a waiver 
of RO consideration.  However, the additional evidence is 
determined to be a duplicate copy of a VA medical opinion 
already of record and previously considered by the RO.  See 
Medical notation by Dr. LP, March 2005; see also Supplemental 
statement of the case, February 2006.  The hearing transcript 
has been associated with the claims file.




FINDINGS OF FACT

1.  The Veteran's chronic low back disorder manifested many 
years after the Veteran's military service, and is not 
otherwise attributable to that service.  

2.  The preponderance of the evidence shows that the 
Veteran's back disability is not proximately due to nor 
aggravated by the Veteran's service-connected right knee 
disability.  


CONCLUSION OF LAW

A chronic low back disorder, to include degenerative disease 
of the lumbosacral spine, was not incurred in or aggravated 
by service, and it is not proximately due to, or the result 
of, the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2006 and March 2008, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for service 
connection for a back condition, including the information 
and evidence that VA would seek to provide and information 
and evidence that the Veteran was expected to provide.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the June 2007 and February 2009 
Supplemental Statements of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All other identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for a chronic back 
condition which he contends is attributable to his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In the present case, there is no evidence that the Veteran's 
chronic low back condition manifested until many years after 
military service.  Upon examination at separation from 
military service, the Veteran responded "no" to the 
question of whether he had ever experienced recurrent back 
pain prior to that point.  Report of medical history, 
November 1978.  A September 2003 VA examination concluded 
that the Veteran's condition was best characterized as low 
back pain, as both the physical examination and x-ray report 
reflected a normal evaluation at that time.  Indeed, the 
Veteran asserts that his back condition, characterized by 
pain, began in the mid-1980s at the earliest.  See VA 
examination, December 2008; see also VA examination, April 
2005 (showing onset of back pain 10 years prior to exam, i.e. 
approximately 1995).  As the evidence of record reflects that 
the Veteran's back condition had its onset many years after 
discharge from military service, service connection is not 
warranted on a direct basis.  38 C.F.R. § 3.303 (2008).  

The Board now turns to consideration of whether service 
connection is warranted on a secondary basis.  The Veteran 
asserts that his chronic low back condition, specifically his 
low back pain, is attributable to his service-connected right 
knee disability.  In particular, he argues that instability 
of the right knee has caused him to fall on several 
occasions, and that these falls have worsened his back 
condition by increasing his back-related pain.  See, e.g., 
Appellant's brief, September 2007; Board hearing transcript, 
May 2006; VA treatment notation, October 2002.  

However, a temporary increase in pain resulting from such a 
fall is not a disability for which service connection can be 
awarded.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), 
aff'd, 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted).  

In this case, there is also a diagnosed underlying condition 
of degenerative arthritis of the lumbar spine.  However, 
multiple medical opinions of record indicate that there is no 
identifiable medical nexus or causal link between the 
Veteran's service-connected right knee disability and his 
degenerative arthritis of the lumbar spine.  The Board 
specifically notes that the Veteran's diagnosed arthritis of 
the lumbar spine has been determined to be degenerative in 
nature, as distinguished from traumatic arthritis.  See, 
e.g., VA examinations, December 2008, August 2008, January 
2007, April 2005. 

Also, each of these examiners has opined that the Veteran's 
degenerative disease of the lumbosacral spine is less than 
likely due to his service-connected right knee condition.  
Specifically, the August 2008 examiner opined that it is 
"less likely than not that the Veteran's current lumbar 
spine condition is related to his service-connected right 
knee condition."  He provided the rationale for his opinion, 
indicating that he reviewed orthopedic literature which 
revealed no peer-reviewed studies documenting a connection 
between degenerative changes of the lumbar spine and 
degenerative changes of other lower extremity joints.  He 
further stated that in this Veteran's case, it is more likely 
that the low back condition is related to chronic 
degenerative changes associated with aging.  VA examination, 
August 2008.  A subsequent December 2008 examiner concurred 
and reiterated the prior findings.  

The Board acknowledges that the Veteran has raised an 
argument regarding the sufficiency of medical qualifications 
of certain VA examiners.  See Appellant's brief, April 2009.  
The January 2007 and August 2008 VA examiners were, 
respectively, a nurse practitioner and a physician's 
assistant rather than medical doctors.  However, under 38 
C.F.R. § 3.159(a)(1) (2008), "competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  

A registered nurse practitioner or physician assistant is one 
who, by definition, has the necessary specialized medical 
education and training.  Dorland's Illustrated Medical 
Dictionary 1326 (31st ed. 2007) (a nurse practitioner is a 
person who is a registered nurse with advanced education and 
clinical training in a specialized area of health care); 
Dorland's at 1464 (a physician assistant is one who has been 
trained in an accredited program and certified by an 
appropriate board to perform certain of a physician's duties 
to include diagnosis and treatment); see also Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007).  Furthermore, the 
most recent VA examination of record was performed by a 
medical doctor who reaffirmed and substantiated the physical 
findings and resulting medical opinion of the prior nurse 
practitioner and physician assistant examiners.  See VA 
examination, December 2008.  

Finally, the Veteran asserts that the opinion of VA 
physician, Dr. LP, supports the Veteran's contention that the 
diagnosed degenerative disease of the lumbar spine is 
secondary to or worsened by his service-connected right knee 
condition.  See Board hearing transcript, supra.  
Specifically, Dr. LP opined that "as the knee pain worsens 
the lumbar pain gets worse."  The Board has already 
acknowledged that falls which may be due in part to the 
instability of the right knee, may result in a temporary 
increase in the Veteran's back pain.  

However, Dr. LP makes no assertion that the described falls, 
even if it is assumed that they are attributable to the 
Veteran's service-connected right knee disability, resulted 
in a permanent worsening of the Veteran's degenerative 
disease of the lumbosacral spine.  Instead, the physician 
states only that the Veteran's back pain appears to increase 
when the Veteran has increased knee pain.  

For the purpose of applying veterans disability laws, the 
Court of Appeals for Veterans Claims has determined that a 
temporary increase in pain without evidence of a worsening of 
the underlying condition does not constitute aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  
Therefore, as there is no medical evidence of record that the 
Veteran's underlying arthritic condition of the spine is 
proximately caused by, or has been permanently worsened by 
his service-connected knee condition (or any falls resulting 
there from) the Board must conclude that the Veteran's 
lumbosacral spine condition is not attributable to his 
service-connected right knee disability.  

In summary, the Board concedes that there is credible 
evidence that the Veteran has fallen on occasion, potentially 
due to his service-connected right knee instability.  There 
is also competent lay and medical evidence that these falls 
may temporarily have increased the Veteran's low back pain.  
However, multiple medical practitioners have examined the 
Veteran, reviewed the pertinent medical evidence, and 
determined that the Veteran's diagnosed condition of the 
spine is degenerative in nature and caused by the aging 
process, rather than caused or aggravated by his service-
connected right knee disability.  Absent credible evidence to 
the contrary, the Board is not in a position to further 
question the results of these medical examinations.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In all, the 
Veteran's degenerative disease of the lumbosacral spine is 
not proximately caused or aggravated by his service-connected 
right knee disability.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a chronic low back disorder is not 
warranted.


ORDER

Service connection for a chronic low back disorder, to 
include degenerative disease of the lumbosacral spine, to 
include as secondary to the Veteran's service-connected right 
knee condition, is denied.


___________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


